Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The following action is a NON-FINAL OFFICE ACTION in response to the application filed on 12/27/2019.

	The status of the claims is as follows:
		Claims 1-10 are herein addressed in detail below.

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

The applicant’s information disclosure statements dated 1/10/2020, 9/18/2020, and 5/4/2021 have been considered and copies have been placed in the file.

The drawings are objected to because in Figure 1, the figure is a “shadow-figure”.  With respect to figures 2 and 5A-5C, it is not readily apparent exactly where the cross-sectional view is taken from.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

OBJECTIONS
In claim1, line 15, it appears that “is” should be –are--.
In claim 2, line 2, and claim 7, line 6, the phraseology “backwardly” appears awkward.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HSIEH (2013/0025804 A1).
HSIEH (2013/0025804 A1) discloses a device (1) for releasing and resetting a fire and smoke barrier (see abstract) used for actuating a barrier release member (see abstract and the attraction of disc (233) and disc (234)), the device comprising an electromagnetic clutch (23) module comprising an electromagnetic attraction unit (231) and clutch member (paragraph [0019]) being provided to attract and hold the clutch member (paragraph [0024]) a push rod ejection module (237, see paragraph [0026]) coupled to the clutch member (23) and storing an elastic potential energy (143) sufficient to push the barrier release member, a push rod resetting module (turning the power back on resets the module), and wherein the electromagnetic attraction unit (231) is electrically deenergized the clutch member (23) is released by the electromagnetic attraction unit (231) and the barrier release member ( discs 233 and 234, see paragraphs [0025 0026, 0027, and 0028]) is pushed by the push rod ejecting module  (237) with the aid of the elastic potential energy (143) and when the push rod resetting module (i.e., power on) and the electromagnetic clutch (23) module are elastically energized, the clutch member (23) is attracted and held by the electromagnetic attraction unit and the push rod ejecting module are reset by the push rod resetting module (237) [Claims 1 and 6]


Claims 2-5 and 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Several patents have been cited which disclose elements similar to that of the applicant’s invention.  Specifically, U.S. patent no. 7,699,144 discloses similar elements to that of the applicant’s invention including an electromagnetic clutch and rod(s) “modules”.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn, can be reached at telephone number 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/JERRY E REDMAN/           Primary Examiner, Art Unit 3634